Citation Nr: 0115864	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased original rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2. Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1996 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein service 
connection was granted for PTSD with a 30 percent disability 
evaluation assigned.  Additionally, the veteran also appeals 
an October 1997 rating decision by the St. Petersburg RO 
wherein he was deemed competent to handle disbursement of 
funds.  

This case was previously the subject of Board remands 
promulgated in July 1999 and March 2000.  Following 
completion of additional development by the RO, the matter is 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The criteria for the rating of mental disorders were 
amended during the pendency of the veteran's claim.  

3.  In addition to his service connected PTSD, the veteran 
has been diagnosed with other psychological or mental 
disorders to include schizoaffective disorder, anxiety 
disorder, bipolar affective disorder, alcohol abuse, cannabis 
abuse, and cocaine abuse. 

4.  The veteran currently lives alone.  

5.  The veteran's PTSD is not presently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

6.  The veteran's PTSD is not presently manifested by 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people; by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment

7.  The record does not reflect by clear and convincing 
evidence that the veteran lacks the mental capacity to manage 
his own affairs.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1996) 
(2000).

2.  The veteran is competent for VA purposes.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
available service records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
dated from February 1985 to February 2001 have been received.  
In addition, VA has a duty to assist the veteran in obtaining 
relevant treatment records referenced by the veteran.  
However, the evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
that has not been associated with the claims folder.  As VA 
has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has been afforded several VA examinations in 
conjunction with his present claim.  The most recent of which 
was conducted in December 2000. Accordingly, those aspects of 
the "duty to assist" pertaining to VA examination are 
satisfied.  The veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim, by 
means of a statement of the case and a supplemental 
statements of the case that have been issued during the 
appellate process.  See VCAA § 3(a), at 2096-97 (to be 
codified at 38 U.S.C. § 5103(a)).  

The Board notes that this case was remanded in July 1999 for, 
among other things, clarification from the veteran as to 
whether he desired a hearing before a Member of the Board.  
By means of a VA Form 9, received in March 2001, the veteran 
indicated that he did not desire a hearing before the Board.  
Accordingly, VA's duties with respect to affording the 
veteran a personal hearing have been satisfied. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

Post service private and VA medical evidence shows that the 
veteran has received treatment for a variety of psychiatric, 
behavioral, and substance abuse conditions.  A November 1984 
psychological evaluation conducted by the Florida Department 
of Corrections shows that the veteran presented with 
"numerous psychological difficulties."  There was evidence 
of schizoaffective involvement with possible paranoid 
ideation.  The examiner concluded that the veteran was unable 
to participate in work release due to the potential for 
multiple emotional difficulties.  

Post service VA medical evidence shows that the veteran was 
hospitalized from February 1985 to March 1985 for periodic 
catatonia, suporous type, and multiple substance abuse, by 
history.

VA outpatient treatment records dated from 1985 to 1987 show 
ongoing psychiatric treatment with medication.  During this 
time, the veteran complained of auditory and visual 
hallucinations related to his Vietnam activities.  He also 
reported nervousness, anxiety, and decreased sleep.   

In a statement dated in November 1985, the chief of inpatient 
psychiatric services at a VA medical facility reported that 
the veteran had been under his care since February 1985 with 
diagnosis of a brief reactive psychosis.  

From April to May 1986, the veteran was hospitalized at a VA 
medical facility after seeking treatment for difficulty 
breathing after taking 10 milligrams of Haldol impulsively.  
He reported that he was distressed and would eventually kill 
himself.  He stated that there were voices inside his head 
and he admitted to thought control, insertion, and paranoid 
ideation.  Final diagnosis was a schizoaffective disorder.  

In May 1987, the veteran was afforded a VA examination for 
compensation and pensions purposes.  He claimed that his 
experiences during combat in Vietnam were continuously 
bothering him in the form of flashbacks.  An impression of 
schizoaffective affective schizophrenia was rendered.  

VA outpatient treatment records from August 1989 to December 
1990 showed continued treatment for psychiatric symptoms such 
as anxiety and worry.

In June 1991, the veteran was afforded a VA examination.  The 
veteran reported insomnia, nervousness, occasional 
palpitations, and excessive sweating.  He had been unemployed 
for the past 10 years.  A history of alcohol substance abuse 
is noted.  He reported that he occasionally heard voices and 
was uncomfortable in crowds.  The examining psychiatrist 
diagnosed general anxiety disorder; schizoaffective disorder, 
by history; and a history of alcohol abuse.  The examiner 
determined that the veteran was competent to handle his own 
affairs.  

From March to April 1994, the veteran was hospitalized at a 
VA medical facility after becoming grossly psychotic and 
inappropriate in his behavior.  The discharge summary 
indicates that the veteran had a history of drug and alcohol 
abuse in the recent past and that he admitted to abusing 
marijuana prior to this admission.  On admission, he was 
observed to be actively hallucinating and was physically 
hyperactive, jumping on top of his bed.   During the course 
of this admission, he had to be locked in seclusion after 
becoming very disorganized and confused.  After his dosage of 
Haldol was increased, his symptoms improved.  He was switched 
to Thorazine prior to discharge.  At the time off discharge, 
he was in good physical condition and was no longer grossly 
psychotic or actively hallucinating.  

An October 1995 private psychiatric evaluation report 
produced by North Florida Psychological Services indicates 
that the veteran reported that something was wrong with his 
head.  He reported frequent bad dreams.  The veteran's nephew 
stated that the veteran had been awake and active for the 
past three days and that he is very aggressive and dangerous 
and plays with knives.  At the time of the evaluation, the 
veteran was living in a dwelling behind his nephew's house.  
The veteran was alert and oriented by person, place, and 
time.  His rate of speech was normal.  There was no pressure, 
but there was some tangentially.  His mood was somewhat 
euphoric.  The veteran denied any suicidal ideation.  
Pertinent diagnoses were schizoaffective disorder, bipolar 
type, provisional; post-traumatic stress disorder, chronic; 
and alcohol abuse.  

In March 1996, the veteran was afforded a VA PTSD 
examination.  He was living with his nephew and reported that 
he had not worked for several years.  While he reported that 
he quit drinking three years ago, he admitted that in the 
past he had extensively abused cocaine and marijuana.  He 
also reported trouble with the law and had spent time in 
prison.  He complained of having nightmares about Vietnam as 
well as constant feeling that the Vietnamese were coming 
after him.  He was also unable to sleep at night.  He also 
claimed that he constantly heard voices telling him to kill.  
The veteran's nephew indicated that the veteran was a little 
too strange for anyone to be around him and that the veteran 
reported multiple personalties, got depressed, cried all the 
time, or becomes violent.  The veteran had a shaggy beard, 
but his hygiene was fairly adequate.  His mood was depressed, 
and his affect was labile.  He had a tendency to become 
easily agitated.  Cognition was intact for time, place, and 
person.  His remote memory was impaired.  He denied suicidal 
or homicidal ideations.  The examiner noted that in addition 
to PTSD, the veteran also had a "coexisting condition of 
psychotic symptomatology which probably is cause by his 
extensive drug abuse in the past."  The examiner indicated 
that these two conditions were not related to each other.  
The examiner also noted that the veteran was not competent to 
handle his own affairs.  

In an August 1996 letter, the veteran's nephew indicated that 
the veteran could not manage his own affairs.  The nephew 
desired to be appointed the veteran's guardian.  

The veteran was hospitalized at a VA medical facility in 
February 1997 after being brought in by police secondary to 
homicidal ideation and bizarre behavior.  The veteran had a 
recent history of bizarre behavior to include attempting to 
cook a pot of beans with two glass jelly jars and a frozen 
ham, crowing like a roster, and using profanity.  He had 
discord with his nephew and had homicidal ideations toward 
him while brandishing a knife.  The veteran's medical history 
noted that he would throw a hatchet into the air and dodge 
out of the way at the last moment.  He also would run around 
naked in the front yard.    According to the discharge 
summary, the veteran's nephew indicated that the veteran used 
as much crack cocaine and alcohol as he could get his hands 
on.  The nephew also suspected that the veteran had recently 
used psychedelic mushrooms.  The discharge summary indicates 
a history of polysubstance abuse to include alcohol, PCP, 
marijuana, cocaine, barbiturates, and psychedelic mushrooms.  
Laboratory testing was positive for cocaine and marijuana.  
The veteran denied auditory or visual hallucinations or 
delusions.  His sleep was decreased since his cocaine usage 
and he was irritable, had mood swings, and was crying.  He 
displayed poor insight, stating that he was there due to 
finger numbness.  There was no suicidal ideation.  He 
reported that he had stopped drinking alcohol with his last 
drink approximately two days prior to admission; however, he 
had been drinking about 2 quarts of beer a day up until that 
time.  At the time of admission, he was not followed by any 
mental health professional and was not on any medication.  He 
was living alone in a doublewide trailer having moved in 
three months prior to admission.  Final diagnoses were 
substance-induced psychosis with onset during intoxication; 
cocaine and alcohol dependence; and marijuana abuse.

The veteran was afforded another VA PTSD examination in May 
1997.  The examination report indicates that he was living by 
himself and spent most of his time working in the yard.  He 
also reported that he socialized with friends on almost a 
daily basis.  He talked with his neighbors and had recently 
moved into the neighborhood and was tying to make friends.  
He reported that he fished almost two or three times per week 
and watched a lot of television.  He reported that he had 
been unemployed since 1994 and could not work due to 
difficulty sleeping at night which in turn hindered his 
ability to function the next day.  Prior to this 
unemployment, he worked as a drywall hanger and also worked 
in heating and air conditioning.  He claimed that he had a 
problem with alcohol off and on.  The examiner noted that he 
smelled strongly of alcohol; however, the veteran denied that 
he had anything to drink.  He admitted to abusing marijuana 
and cocaine in the past.  He reported that he had recently 
received appeared in court for driving under the influence 
(DUI).  He claimed that he had nightmares, difficulty falling 
asleep, flashbacks, restlessness, trouble with concentration 
and focus, and difficulty talking about his Vietnam 
experiences.  He reported a prior suicide attempt wherein he 
put a gun to his head and pulled the trigger; however, the 
gun failed to fire.  He was not receiving any present 
psychiatric treatment, nor was he on any medication.  His 
mood was slightly depressed and his affect was mildly 
anxious.  There was no evidence of psychosis, hallucination, 
or delusion.  His cognition was intact and he denied being 
suicidal or homicidal.  Diagnoses of PTSD and alcohol abuse 
were rendered with a recorded global assessment of 
functioning (GAF) score of 70.  The examiner noted that the 
veteran was competent to handle his own affairs as his 
cognition was fairly intact, had been handling his affairs, 
and showed fairly good social skills.

On a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in December 1997, the veteran's nephew alleged that the 
veteran was not mentally capable of employment and did not 
have sufficient social skills to enhance his income.  He 
reported that the veteran had severe mood swings and was a 
sometimes a danger to himself.  According to his nephew, the 
veteran needed to be checked on often due to flashbacks 
caused by PTSD.  The veteran's nephew opined that he was not 
competent to handle his own affairs.  

A January 1998 VA report of a telephone contact indicates 
that the veteran's nephew was concerned with the safety of 
the veteran due to his mental state.  He reported that the 
veteran had not had any medical treatment since his last VA 
examination.  The veteran would have both highly lucid 
moments and totally incompetent moments with the latter being 
the primary norm.  The report of contact indicates that the 
veteran lived alone in a house.  While the veteran's son 
previously lived with him to care for him, this son had moved 
out due to his father's mental condition.  The veteran's 
nephew indicated that he lived approximately 35 miles from 
the veteran and visited with him once a week. 

A May 1998 report from Community Behavioral Services, P.A., 
indicates that the veteran was given a psychological 
evaluation to determine his competency with respect to a 
pending criminal matter.  The report indicates that a 
diagnosis of bipolar disorder, or schizoaffective disorder 
was rendered in April 1998 by correctional personnel.  The 
veteran's nephew reported that the veteran had been harassing 
people for no apparent reason and had flashback types of 
experiences where he would scream "fire in the hole," and 
"kill, kill, kill."  The examiner noted that the veteran 
was incapable of paying his bills or generally caring for 
himself.  The veteran initially appeared to be an adequate 
informant; however, as the interview progressed, he provided 
confusing and inconsistent information.  He acknowledged 
drinking some beer on the day of his arrest, but provided 
conflicting information as to the quantity of beer.  He 
described a pattern of smoking marijuana on a weekly basis to 
calm his nerves.  He reported that he had not had any 
psychotropic medication for the past five years.  The veteran 
reported that he heard the "screaming of people being 
killed" which often occurred when he was alone at night.  He 
was oriented to person, place, time, and situation.  He had a 
low average level of intelligence with a limited fund of 
general knowledge and noticeable deficits in his memory for 
remote information.  His voice was clear and well articulated 
and there were themes of anxious and paranoid mentation.  His 
affect was mildly labile with some indication of abrupt mood 
changes with little provocation.  He also acknowledged having 
some unusual experiences such as "spirits communicating 
through the air."  Due to the veteran's poor accuracy with 
regard to relevant information, disorganized way of 
communicating, and lack of significant insight about his 
mental illness, the examiner opined that he had a poor 
capacity to adequately aid in the preparation of his defense 
and there was a probability of inaccurate testimony.  
Accordingly, he was assessed to be incompetent to proceed 
with his criminal proceedings.  

VA medical record dated in September 2000 shows that the 
veteran was brought to a VA medical facility by his nephew 
due to strange behavior and an inability to make sense of 
anything he said.  During the course of hospitalization, the 
veteran reported feeling great.  He was very happy and stated 
that he had met a woman that he was planning to marry.  He 
reported that he was easily distracted and hypervigilant.  He 
also reported that his mind was racing.  He felt that he had 
been followed and that his nephew intentionally tried to hurt 
him.  He also reported hearing voices and messages from the 
television.  He denied suicidal ideation and denied thoughts 
of hurting others unless they provoked him.  Laboratory 
testing was positive for cocaine and cannabis.  Pertinent 
diagnoses were bipolar disorder, current episode manic with 
psychotic features versus substance induced psychotic 
disorder, and polysubstance abuse (ETOH, cocaine, and 
cannabis).  While a GAF score of 30 was assigned at 
admission, he was discharged with an overall GAF of 50.

An October 2000 VA outpatient treatment record shows that the 
veteran participated in a substance abuse recovery program.  
He denied any side effects from his medication and had been 
abstinent from psychoactive substances since his last visit.  
He was alert and oriented times 3.  He denied hallucinations, 
illusions, suicidal ideation, and homicidal ideation.  He was 
euthymic with appropriate affect and adequate psychomotor 
activity.  The examiner found no evidence of disordered 
thinking.  

VA treatment records dated from October 2000 to February 2001 
show that the veteran was alert and participated in group 
therapy for his alcohol dependence.  He appeared alert and 
interacted appropriately during these group sessions. 

The veteran was afforded a VA PTSD examination in December 
2000.  The examiner indicated that he had received the claims 
folder prior to the examination.  The veteran reported a 
history of decreased sleep with increased energy and periods 
of distractibility and hypervigilance.  He also reported a 
history of auditory, visual, and tactile hallucinations.  He 
reported dreams about Vietnam.  He denied any difficulty with 
anger or irritability.  He also reported no difficulty with 
social anxiety, as well as any avoidance or startle response.  
The veteran denied any knowledge of cocaine use in recent 
months and said that he had not used any illegal drug in the 
past few years.  The veteran was taking colchicine, 
allopurinol and Depakote, as prescribed during his September 
2000 hospitalization.  He lived by himself.  He had been 
married and divorced twice with three children.  He reported 
that he last worked in 1989 in heating and air conditioning.  
He was alert and oriented.  Mild psychomotor retardation, 
poor eye contact, and somewhat halting and slow speech were 
noted.  His mood was euthymic.  His affect was mildly 
constricted.  His thought processes were coherent, logical, 
and goal directed with no loosening of association or flight 
of ideas.  He endorsed no suicidality and no homicidality.  
In addition, he displayed no auditory or visual 
hallucinations.  Pertinent diagnoses were polysubstance 
dependence (marijuana, cocaine, alcohol); "PTSD symptoms 
(not syndrome);" substance induced mood disorder; and 
substance induced psychotic disorder.  An overall GAF score 
of 60 is indicated.  The examiner was unable to conclusively 
say that PTSD was currently manifested.  Given the history 
and clinical findings of substance abuse, the examiner stated 
that it was "likely that the psychiatric illnesses . . . are 
secondary to the substance [abuse]."  This would explain 
some of the hypervigilance, decreased sleep, and increased 
energy that clinicians in the past had attributed to bipolar 
disorder.  The examiner also noted that an individual using 
cocaine on a regular basis would exhibit the veteran's 
symptomatology.  While the veteran had some symptoms 
consistent with PTSD, the examiner noted that he did not have 
"full symptoms consistent with the PTSD spectrum.  No 
avoidance startle, no flashbacks, no significant 
irritability."  The examiner opined that the veteran's 
primary psychiatric diagnoses were substance related and he 
did not seem to be significantly socially impaired as he was 
doing well with living on his own.  An addendum to the report 
indicates that a drug screen was positive for cocaine.  

II.  Increased Rating for PTSD

Service connection for post-traumatic stress disorder (PTSD) 
was denied by the Board by means of a December 1987 decision.  
By means of a September 1995 rating action, service 
connection for schizophrenia was denied.  

In November 1995, VA received the veteran's claim to reopen 
his previously disallowed claim of service connection for 
PTSD based on the submission of new and material evidence.  
By means of an October 1995, service connection for PTSD was 
establish with assignment of a 30 percent disability rating, 
effective November 20, 1995, the date of claim.  The veteran 
appeals this rating action and claims that his PTSD is more 
severe than currently evaluated and that an increased 
disability rating is warranted. 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (2000).  A rating of 50 percent is warranted where 
the evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (2000).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 50 percent rating was warranted where the 
evidence showed that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996). 

The VA General Counsel has held that the word "definite," 
as used in 38 C.F.R. § 4.132 to describe a 30 percent degree 
of disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (Nov. 
9, 1993).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  It 
is unclear from a facial comparison of both versions of the 
regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

A.  New Criteria

After a review of the evidence, the Board finds the criteria 
for an increased disability rating under the new criteria is 
not warranted.  The evidence does not show that the veteran's 
PTSD alone results in occupational and social impairment with 
reduced reliability and productivity as contemplated by an 
increased disability rating.  The evidence as set forth 
above, shows that the veteran has had been diagnosed with 
numerous psychiatric conditions in the past to include 
schizophrenia, bipolar affective disorder, anxiety disorder, 
and PTSD.  In addition, the evidence shows that he has also 
been diagnosed with substance abuse problems to include 
alcohol, marijuana, and cocaine abuse.  As indicated by a VA 
examination in March 1996 the veteran's PTSD is a separate 
entity from his psychotic symptomatology caused by his 
substance abuse.  This distinction is also noted in VA 
examinations of May 1997 and December 2000.  In response to 
Remand from the Board, a December 2000 examination was 
conducted to ascertain the symptomatology related solely to 
the veteran's service connected PTSD.  The examiner opined 
that the veteran's present psychological symptomatology was 
more likely due to his substance abuse problems.  While the 
examiner opined that the veteran had PTSD "symptoms," he 
noted that the veteran did not have full symptoms consistent 
with PTSD.  While the veteran has been unemployed for several 
years due to mental condition, the evidence does not show 
that he has occupational and social impairment with reduced 
reliability and productivity attributable solely to his PTSD.  
On the contrary, his clinical treatment records show a 
substantial history of substance abuse and schizoaffective 
disorders.  As indicated above, the veteran's present 
psychiatric symptoms have been primarily associated not with 
his PTSD, but with his substance abuse.  

Similarly, the evidence does not show that the veteran has 
social impairment with reduced reliability and productivity.  
On the contrary, the May 1997 VA examination report indicates 
that he socialized with friends almost on a daily basis.  
Despite having recently moved into a new neighborhood, he was 
making efforts to make friends with his neighbors.  
Similarly, the December 2000 VA examination report indicates 
that the veteran did not appear to have significant social 
impairment.  While the veteran has showed recent episodes of 
agitation and violence as noted in the February 1997 and 
September 2000 hospitalization reports, psychiatric treatment 
during these episodes have shown primary diagnoses of 
substance abuse or non-service connected psychiatric 
disorders.  

Based on a review of the claims folder, the Board finds that 
the evidence does not show that the veteran has occupational 
and social impairment to the degree contemplated by a rating 
in excess of 30 percent.  He lives alone and is able to 
socialize with others.  Additionally, he has shown an ability 
to participate appropriately with group therapy for his 
substance abuse problems.  The evidence does not show that 
his PTSD results in panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory, impairment of judgment; and 
impaired abstract thinking.  Accordingly, the criteria for an 
increased disability rating greater than 30 percent are not 
met.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  At any 
time during the appeal period.

B.  Old criteria

After a review of the evidence, the Board also finds that the 
criteria for an increased disability under the old criteria 
are not met.  The evidence does not show that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired as contemplated by a 50 
percent disability rating under the old criteria.  As 
indicated previously, although the veteran has had legal 
difficulty and episodes of violence, his current psychiatric 
symptoms have been principally attributed to nonservice 
connected disorders to include substance abuse.  The evidence 
shows that he lives alone and socializes with his neighbors 
on a regular basis. 

Similarly, the evidence does not show that, by reason of 
psychoneurotic symptoms, the veteran's PTSD resulted in 
reduction in reliability, flexibility, and efficiency levels 
as to result in considerable industrial impairment.  To 
reiterate, the evidence shows that that the veteran's 
psychotic symptoms are primarily due to nonservice connected 
condition or the veteran's substance abuse.  While he may 
have some symptoms of PTSD, the December 2000 examination 
report indicates that he had no avoidance startle, no 
flashbacks, and no significant irritability.  The veteran's 
hypervigilance, decreased sleep, and increased energy levels 
could be explained by his substance abuse. 

Despite his complaints of flashbacks and hallucinations, 
namely hearing people scream and voices telling him to kill, 
the Board notes that the veteran's clinical medical records 
primarily show treatment for substance abuse and nonservice 
connected mental disorders.  The evidence does not show that 
the veteran's level of social and industrial impairment rises 
to the level of considerable as envisioned in the rating 
criteria.  Therefore, the Board finds that the criteria for 
entitlement to an increased disability rating are not met 
under the regulations in effect prior to November 7, 1996 and 
during the appeal period.

C.  Conclusion

Based on the discussion above, the Board finds that neither 
the old nor the new criteria are favorable to the veteran, in 
that neither results in a grant of an increased evaluation 
for PTSD.  The preponderance of the evidence is against an 
increased disability evaluation for PTSD as the diagnostic 
criteria for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1996) 
(2000).

The Board has considered the various statements submitted by 
the veteran and his nephew which attribute the veteran's 
psychiatric symptoms to his PTSD.  However, while entirely 
competent to report their observations both current and past, 
neither has presented evidence indicating that they have the 
medical knowledge or training requisite for the rendering of 
clinical opinions.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board accordingly, places greater probative 
weight on the opinion proffered by the VA psychiatrist who 
opined that the veteran's symptoms were "more likely" due 
to his substance abuse problems. 

III.  Competency

The record reflects that the appellant has been rated at the 
30 percent level since November 20, 1995.  In June 1996, the 
RO proposed a finding of incompetency based upon a VA 
examination report dated in March 1996 which found that the 
veteran was not competent to handle his own affairs.  The 
examiner recommended that his nephew be appointed his 
guardian.  Final action on the proposed incompetency rating 
was implemented by a rating decision issued in October 1996.  

Subsequently, competency to handle disbursement of funds was 
re-established by an October 1997 rating action as a May 1997 
VA examination indicates that the veteran was competent to 
handle his own affairs.  This report indicates that his 
cognition was fairly intact and he has been handling his 
affairs showing fairly good social skills.  In December 1997, 
the veteran's nephew, who had been serving as his guardian, 
submitted a notice of disagreement in response to this rating 
decision and he has since perfected an appeal to the Board. 

Applicable VA regulations provide that a mentally incompetent 
person is one who because of injury or disease lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (2000).  There is, however, a 
presumption in favor of competency:  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2000).  Unless the medical evidence is clear, convincing and 
leaves no doubt as to the person's incompetency, the rating 
agency will make no determination of incompetency without a 
definite expression regarding the question by responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2000).  
Considerations of medical opinions will be in accordance with 
the principles cited above in paragraph (a) of 38 C.F.R. § 
3.353 (2000).  Determinations relative to incompetency are 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  Id.

The Board has reviewed the appellate record and based thereon 
finds that the presumption of competency is not overcome.  
The Board notes that the VA examiner that found the veteran 
to incompetent in March 1996 found him to be competent in May 
1997.  The examiner stated that the veteran's cognition was 
fairly intact and he had been handling his affairs, showing 
fairly good social skills.  Subsequent to this determination, 
a May 1998 opinion from Community Behavior Service found the 
veteran to be incompetent to defend himself in a criminal 
proceeding due to poor accuracy with regard to relevant 
information, disorganized way of communicating, and lack of 
significant insight about his mental illness.  However, a 
subsequent VA examination in December 2000 noted that the 
veteran did not seem to have significant social impairment.  
He was doing well and living on his own.  He was alert and 
oriented.  Although he exhibited a slight psychomotor 
retardation, poor eye contact, and slow halting speech, his 
thought processes were coherent, logical, and goal directed.  
He displayed no loosening of association or flight of ideas.  
Similarly he was not suicidal or homicidal and did not have 
any auditory or visual hallucinations.  Similarly, VA 
outpatient treatment records dated from September 2000 to 
February 2001 show that he was alert and cooperative during 
group therapy sessions.  

In the opinion of the Board, the statement from the private 
physician dated in May 1998, when compared to the statements 
from VA physicians in May 1997 and February 2001, is 
insufficient by itself to support a determination of 
incompetency.  While the May 1998 statement indicated that 
the veteran was incompetent in a criminal context, it did not 
address competency in light of ability to handle funds.  
Although the evidence set forth previously shows that the 
veteran has a history of mental illness and substance abuse 
with bizarre behavior, recent evidence shows that the veteran 
is living by himself and is actively involved in substance 
abuse treatment. 

In short, the Board concludes that after weighing the 
"positive" evidence represented by the veteran's most 
recent VA examination and ongoing substance abuse treatment 
when weighed against the "negative" evidence of 
incompetency found in the March 1996 and May 1998 examination 
reports, the veteran has the mental capacity to contract and 
to manage his own affairs, including the disbursement of his 
funds, without limitation.  While the veteran may have some 
mental impairment, in light of his most recent examination 
and treatment records, the Board finds that the veteran is 
mentally competent for VA purposes.  


ORDER

An increased rating for PTSD is denied.  The veteran is 
competent to manage his affairs, including disbursement of 
funds without limitation.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

